Title: To George Washington from Arthur Fenner et al., 10 June 1790
From: Fenner, Arthur
To: Washington, George



Sir
State of Rhode Island 10 June 1790

The Public Offices we hold in this State, and our wishes for the Welfare and Happiness of the People induce us to address your Excellency, on the appointment of a Judge for the District Court of this State and to recommend that the Honorable Daniel Owen Esq. late President of the Convention of this State may be appointed to that Office.
He has himself long been employed in Public Trusts which he has discharged with integrity and General Approbation. He is now one of the Justices of the Supreme Court His Established Reputation as a Gentleman of Abilities Virtue and Honour possessing the Confidence and Esteem of the People of this State, who have repeatedly chosen him to the Office of Deputy Governor which he resigned at the late Election lead us to suppose that his Appointment to the Office of District Judge for this State would give very general Satisfaction to the People at large of this

State. We are with great Esteem and affectionate Regard your Excellency Obedient Servants

Arthur Fenner Govr
Thos G. Hazard
Peleg Arnold
Saml J. Potter
Thomas Hoxsie
 Job Watson
John Harris

